Citation Nr: 1719209	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  05-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty for training from April to August 1967 with subsequent servicer in the Army National Guard until May 1973.  He then served with Air Force Reserve from March 1981 to November 1984 and performed active service with the United States Air Force from July 1987 to July 2000.  His decorations include the Southwest Asia Service Medal with two devices.  His last DD-214 reflects an active service total of 13 years and 19 days, total prior active service of 10 months and 23 days, and total prior inactive service for 11 years and 15 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Regional Office (RO) in New York, New York.

The Board most recently considered this appeal in September 2016, and remanded this issue for further record development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the claim it was unclear whether there is a separate disability related to the symptoms of fatigue that is unrelated to the Veteran's service-connected fibromyalgia.  Some evidence, including an August 2010 VA examination, suggests that not all of the Veteran's fatigue is from the fibromyalgia.  It is also unclear whether any separately diagnosed disorder related to fatigue is caused or aggravated by his service-connected disabilities (PTSD, coronary artery disease, degenerative disc disease of the lumbar spine, fibromyalgia, a right shoulder disability, a cervical spine disability, tinnitus, gastroesophageal reflux disease, and hearing loss).  

The Board remanded for a medical opinion.  The Veteran was provided a VA examination for Chronic Fatigue Syndrome in December 2016 after which the examiner concluded that the Veteran did not have or ever had a diagnosis of chronic fatigue syndrome.  The opinion provided by the examiner stated that Chronic Fatigue Syndrome was less likely as not incurred in or caused by service because the Veteran did not have a Chronic Fatigue Diagnosis, nor did the Veteran present with the six or more symptoms needed for VA purposes to diagnose Chronic Fatigue Syndrome.  No nexus was also noted. 

Furthermore, in response to the question of whether the Veteran had a disability related to the complaints of Chronic Fatigue Syndrome manifested by any separate and distinct symptoms not associated with the Veteran's disability of fibromyalgia the examiner stated "no" without any further rationale.  Not only was the opinion devoid of rationale but the examiner provided this conclusion based upon no existing disability related to complaints of Chronic Fatigue Syndrome.  This was not the question posed by the Board to the RO.  The Board sought to determine whether there was any disability related to the complaints of fatigue and whether that was separate and distinct from the symptoms of the Veteran's disability of fibromyalgia.  Therefore, December 2016 was inadequate and an addendum opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2016 examiner (or, if unavailable, from another examiner with appropriate expertise).  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner is requested to answer the following questions:

(a) Does the Veteran have a disability related to the complaints of fatigue manifested by any separate and distinct symptoms not associated with the Veteran's disability of fibromyalgia

(b) For each identified disorder, is it at least as likely as not (a 50 percent or higher degree of probability) that the disability had its clinical onset in service or is otherwise related to the Veteran's military service?

(c) For each identified disorder, if it did not have its clinical inset in service, is it at least as likely as not (a 50 percent or higher degree of probability) that the disability was caused or aggravated by a service-connected disability, including use of medications to treat the service-connected disabilities?  The Veteran is service-connected for PTSD, coronary artery disease, degenerative disc disease of the lumbar spine, fibromyalgia, a right shoulder disability, a cervical spine disability, tinnitus, gastroesophageal reflux disease, and hearing loss.

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, if the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




